 1
 2
 3
 4                                                           JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   KARLA VICTORIA MARTINEZ                 ) CIVIL NO. 2:18-cv-07440-KES
11   SANCHEZ,                                )
                                             ) [PROPOSED]
12
           Plaintiff,                        ) JUDGMENT
13                vs.                        )
14
                                             )
     NANCY A. BERRYHILL, Acting              )
15   Commissioner of Social Security,        )
16                                           )
           Defendant.                        )
17
                                             )
18                                           )
                                             )
19
20
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
21
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
22
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
23
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
24
25
     action is remanded to the Commissioner of Social Security for further proceedings

26   consistent with the Stipulation to Remand.
27
     DATED: February 06, 2019
28                                         KAREN E. SCOTT
                                           UNITED STATES MAGISTRATE JUDGE
